Title: To John Adams from Richard Stockton, 12 September 1821
From: Stockton, Richard
To: Adams, John


				
					Dear Sir 
					Princeton (N.J.) Sepr. 12th. 1821
				
				Permit me to introduce to you my Son Robert F Stockton of the Navy at present Commanding the Schooner Alligator now in the port of Boston. I can assure you with truth that he is a youth of exemplary moral Character and conduct,—and that he has already earned for himself a professional reputation equal to that of any other officer of his age and rank in the Navy.—I could not think of his leaving Boston without paying his respects to the venerable Sage for whom his Grand Father entertained—and his Father entertains so profound a respect. A great space local and moral has divided you from me for the last twenty years. I had once an opportunity of seeing you in trying circumstances. I believed you then to be not only a great Man but a Patriot most ardent and pure—I have never changed that opinion, but have constantly expressed it when ever it was proper so to do. This may indeed be said of all your Jersey Friends—they have been steady and uniform in their attachment to you. I have just alluded to my Father and Shall take leave to mention an anecdote which I never ventured to relate while in the habit of daily intercourse with you—I well remember that on his first return home from Congress in the Summer of 1776 after the 4th. of July he was immediately surrounded by his anxious political Friends—who were eager for minute information in respect of the great event which had just taken place—Being then a Boy of some observation and of very retentive memory I remember these words addressed to his Friends—“The man to whom the Country is most indebted for the great measure of Independence is Mr John Adams of Boston”—“I call him the Atlas of American Independence”—“He it was who sustained the Debate, and by the force of his reasoning demonstrated not only the justice but the expediency of the measure.” This I have often spoken of to others and distinctly remember the very language which he used. Afterwards and when I commenced the study of the Law under his direction he often told me that he considered Mr A: one of the most profound Common Law Lawyers he had ever conversed with. I hope venerable Sir! that I Shall not offend your delicacy or use an improper freedom when I assure you of the interest which all of us take here in the dignity of your latter years—With Pride and gratitude we behold realized in your Person a portrait often-times drawn but rarely seen. That of a Man advanced almost to the extreme end of human life in full possession of the great powers of his mind—who after a long life devoted to noble pursuits calmly waits with hope and dignity to be translated to the region of everlasting peace and joy.   I am dear and venerable Sir / with unfeigned and profound / respect / Your obt: and humble 
				
					Rd Stockton
				
				
			